Title: From Thomas Jefferson to Henry Dearborn, 27 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 27. 1802.
          
          Your’s of the 22d. was recieved last night, and I now return the papers it inclosed. the exact statement of the boundary of cession by the Choctaws to the British is indeed important. I know not the character of Purcell [. . .] writer, but the minuteness of the details call for credit. I think the [spirit] of our former instructions is to be observed, but as they looked only generally [to] the [. . .] boundary between the Choctaws & us, without designating it, [it] seems open to whatever designation is the right one. as they have [. . .] consented to this boundary, their consciousness of it’s obligation [on them] as well as the same motives of expediency, will induce their consent: after [. . .] the only question will be whether we pay them more or [. . .] for it. I am for holding to the boundary rather than to the sum to be paid. when we consider the importance of making the Missisipi territory [as] strong as possible, & the daily increasing reluctance of the Indians to cede lands, we should hold tenaciously whatever they have once [given] us hold of. I should therefore be for recommendg. to Genl. Wilkinson [to] ascertain & obtain the best terms on which we can get their [consent?] to the running of this boundary, but rather leaving every thing open [. . .] unfinished than to irritate the Indians on one side or cede our [. . .] on the other.—I have read Chapin’s speech through the mouth [of Red] Jacket. so much of it as relates to the punishment of the murder [. . .] but his [. . .] to the [. . .] [of what we have] [. . .] nor rely [. . .] any confidence on my memory, I must refer to [. . .] to originals [. . .] [you may think right,] which I shall [. . .]dy to confirm. if I recollect rightly, Chapin was removed because he [did] not reside [conveniently to the Indians.] if so, Red Jacket should be [told so] and that [. . .] a pretense of Chapin’s that he was removed for a difference of politics.—I have signed two commissions to be filled up with the names of Wm Cleveland & Killam. I am glad to learn you have removed [in to] hilly country. Accept assurances of my sincere & respectful esteem & respect
          
            Th: Jefferson
          
        